Citation Nr: 1402730	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to September 1996.

This matter is on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran was scheduled to testify before a Veterans Law Judge in June 2012, but failed to appear and has not shown good cause as to why he was absent.  Therefore, the request for hearing is considered withdrawn.  38 C.F.R. § 20.700 (2013).  

This appeal was remanded by the Board in July 2012 for further development.


FINDING OF FACT

The Veteran's current left eye disability was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSION OF LAW

A left eye disability, diagnosed as a pterygium, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that the duty to notify was satisfied by a July 2009 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

Next, VA has a duty to assist a veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service medical records and VA outpatient treatment records.  The Veteran submitted treatment records from a private facility and his own statements in support of the claim.  

A VA examination was scheduled in September 2012, but the Veteran failed to report, and has not shown good cause for not attending the schedule examination.  38 C.F.R. § 3.159(c)(4) (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

This appeal was remanded by the Board in July 2012 to schedule a VA examination, and to obtain additional treatment records from the Veteran's private ophthalmologic surgeon.  The Board is satisfied there was substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the Veteran was scheduled for a VA examination in September 2012, but he failed to report.  The Veteran has also did not respond to VA's requests for authorization to obtain private records.  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a left eye disability, which has been diagnosed as a pterygium, and is asserting that it is related to an eye disability he experienced while on active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain chronic disease, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pterygium is not considered a chronic disease  and may not be service connected under 38 C.F.R. § 3.303(b).  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After a review of the pertinent evidence, the Board finds that service connection is not warranted for any left eye disability.  The Veteran's service medical records show that he was treated for bilateral conjunctivitis in August 1992.  His symptoms were characterized as burning, redness, and some white discharge.  His treatment was limited to gentamicin sulfate eye drops, and there were no apparent persistent eye symptoms.  He did not receive any follow-up treatment, and his July 1996 separation examination does not document any complaints of or observed symptoms related to any eye disability.  

The post-service evidence does not show symptoms related to an eye disability for many years after the Veteran left active duty service.  Specifically, at a July 2009 eye examination, it was observed that he had a pterygium in the left eye for the past eight years, or since 2001.  The Board emphasizes that the first indication of that eye disability is approximately five years after he left active duty.  Even though service connection for a disability such as this may not be shown simply based on continuity of symptoms such a large gap in treatment also weighs against the Veteran's claim that his current eye disability is related to service.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Veteran was offered the opportunity to undergo a VA examination in September 2012.  However, since he failed to report to this examination, the Board is left to consider the claim based on the other evidence of record.  38 C.F.R. § 3.655(b) (2013).  The duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he has information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).After review of this remaining competent evidence, the Board concludes that the claimed left eye disability is not attributable to active service.  Significantly no treating professional has opined that such a relationship exists.  

In arriving at this conclusion, the Board has considered the statements made by the Veteran relating his pterygium to his active service, and specifically to the episode of conjunctivitis he experienced in 1992.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran is competent to identify that he has symptoms of an eye disability, as it is something that would likely be relatively apparent.  However, he is not competent to provide testimony regarding the diagnosis or etiology of any eye disability, to include pterygium.  Such an opinion requires medical training.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's pterygium lack competency.

Moreover, while the Veteran is competent to testify about when his current symptoms of pterygium in his left eye originated, any assertions that it has been present since active duty found to be less credible, as they are contradicted by other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).

Notably, while the Veteran may assert that his pterygium has existed since active duty, that assertion is contradicted by his own statements to his treating physician that it first appeared in approximately 2001.  Caluza v. Brown, 7 Vet. App. 498 (1995) (Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Moreover, the Board cannot ignore the fact that no eye complaints were noted, and no eye defects were clinically observed, at the time he of his separation physical examination in July 1996.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that any current left eye disability was incurred in or aggravated by service.  Therefore, the claim for service connection for a left eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability, diagnosed as a pterygium, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


